Gunter, Justice.
This appeal is from a judgment that held the former husband in contempt of court for his failure to pay child support and attorney fees awarded in a previous divorce action. See Moody v. Moody, 237 Ga. 374 (228 SE2d 788) (1976).
The judgment appealed from was entered only after three contempt hearings conducted by the trial court. The first two contempt judgments were suspended by the trial court to permit the appellant to purge himself of contempt. The third judgment was not suspended, and it ordered incarceration of the appellant.
We have reviewed the record; we find no error to have been committed by the trial judge; and the judgment must be affirmed.

Judgment affirmed.


All the Justices concur.